In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Dunkin, J.), dated December 18, 1990, as denied that branch of its motion which was for a change of venue from Queens County to Sullivan County.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court did not improvidently exercise its discretion in denying the defendant’s motion for a change of venue from Queens County to Sullivan County (see, CPLR 510 [3]; Weisemann v Davison, 162 AD2d 448; Filler v Cornell Univ., 147 AD2d 610; McAdoo v Levinson, 143 AD2d 819). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.